Citation Nr: 9934531	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorders, to include hammertoes and pes planus.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected bilateral metatarsalgia.


REPRESENTATION

Appellant represented by:	David D'Zurilla, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

The matters now before the Board of Veterans' Appeals (Board) 
arise from two decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The first decision, entered in July 1993, denied the 
veteran's claims of entitlement to service connection for 
heel spurs, hammertoes, and degenerative arthritis of his 
knees.  That decision also granted service connection for 
bilateral metatarsalgia of the veteran's feet, and assigned 
that disability a 10 percent evaluation, effective February 
1993, when the RO received his claim of entitlement to 
service connection for that disability.  The second decision, 
entered in April 1996, denied service connection for flat 
feet (i.e., pes planus).  The veteran timely perfected an 
appeal of each of the foregoing matters to the Board.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.302(c) (1998).  

Thereafter, the undersigned Member of the Board reviewed the 
case and denied the issues on appeal in an April 1997 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court).  
However, in December 1998, before the Court issued a 
decision, the veteran and the Secretary of VA filed with the 
Court a joint motion to vacate the Board's April 1997 
decision and to remand the case back to the Board.  By that 
motion, the veteran also indicated that he did not desire to 
pursue service connection for heel spurs and arthritis of his 
knees.  Later in December 1998, the Court entered an order 
granting the joint motion.  The order also vacated that part 
of the prior Board decision that had denied (1) service 
connection for hammer toes and pes planus, and (2) an 
evaluation in excess of 10 percent for bilateral 
metatarsalgia; remanded those matters to the Board for 
appropriate action; and dismissed the remaining issues on 
appeal.

The Board notes that its April 1997 decision (and the Court's 
Order) characterized the matter pertaining to the evaluation 
of the bilateral metatarsalgia as an "increased rating."  
However, because the veteran has disagreed with the initial 
rating assigned for his right hand disability, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board also notes that in an October 1991 claim, the 
veteran sought entitlement to service connection for diabetes 
and platelet dysfunction.  It does not appear that the RO has 
addressed these matters in the first instance.  These matters 
are referred to the RO for appropriate action. 


REMAND

With respect to the claim of entitlement to service 
connection for hammertoes, the joint motion specifically 
concluded that the report of the February 1996 VA foot 
examination noted the absence of a certain in-service 
"profile" from the record, and that the examiner's review 
of the profile could have assisted the examiner in commenting 
on any possible link between the veteran's service-connected 
metatarsalgia and his current hammer digits.  In this regard, 
the Board notes that the service medical records currently in 
the file do not contain a copy of the profile as mentioned in 
the examination report.  However, it does not appear that 
National Personnel Records Center (NPRC) has been asked for 
copies of the veteran's service "clinical" records or the 
service personnel records, and such records might include a 
copy of the profile that the veteran mentioned.  Thus, 
pursuant to the terms of the joint motion, this case must be 
remanded for the RO to take reasonable steps to obtain such 
records (including asking the veteran for copies of any 
missing service medical records in his possession), associate 
any records obtained with the claims file, and arrange for a 
new examination of the veteran's feet, with the claims file 
available for the examiner's review.

With respect to the veteran's claim of entitlement to service 
connection for bilateral pes planus, the joint motion 
requires the Board to readjudicate the claim with greater 
attention to application of the presumptions of soundness on 
entry into service and aggravation during service.  
Particularly, the joint motion requires the Board to consider 
those presumptions in light of the lack of finding of pes 
planus on the November 1960 pre-induction examination and 
November 1961 induction examination, juxtaposed with 
subsequent in-service findings of pes planus.  However, the 
Board cannot adequately address these questions based on the 
medical evidence currently of record, because no medical 
evidence squarely addresses those service medical records.  
Moreover, as the joint motion indicates, the RO has not 
addressed this evidence in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-393 (1993).  Thus, a remand is 
warranted to afford the veteran a new VA examination to 
obtain an etiologic opinion, and to allow the RO to consider 
the evidence regarding soundness and aggravation in light of 
the pertinent legal authority.   See 38 U.S.C.A. §§ 1132, 
1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306(b) (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. den. 
119 S.Ct. 404 (1998); Verdon v. Brown, 8 Vet. App. 529, 537 
(1996); Crowe v. Brown, 7 Vet. App. 238, 245-48 (1995); Moray 
v. Brown, 5 Vet. App. 211, 213 (1993); Hensley v. Brown, 
5 Vet. App. 155, 161 (1993); Townsend v. Derwinski, 1 Vet. 
App. 408, 410-11 (1991); Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991); see also 38 U.S.C.A. §§ 1131, 1137 (West 1991).  
The Board has additional concerns regarding the pes planus 
claim.  Specifically, there is not a clear, "current" 
diagnosis of pes planus of record.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  Indeed, the record lacks 
even an allegation by the veteran that he currently has pes 
planus.  Cf. Falzone v. Brown, 8 Vet. App. 398 (1995).  Even 
the report of the February 1996 VA foot examination, which 
discussed the medical evidence of in-service aggravation, did 
not clearly conclude that the veteran currently has flat 
feet.  Thus, on remand the examiner should determine whether 
the veteran actually has pes planus. 
Moreover, in the report of that examination, the examiner 
should comment on the medical probabilities that the 
veteran's pes planus existed prior to service.  The examiner 
should also comment on (a) whether it is at least as likely 
as not that any aggravation of the veteran's pes planus 
during service represented a temporary or intermittent flare-
up, see Hensley, 5 Vet. App. at 161, or, (b) if not, whether 
any increase in disability noted during service was due to 
the natural progress of the disease, see 38 U.S.C.A. § 1153 
and Moray, 5 Vet. App. at 213.  Moreover, because the service 
medical records reflect in-service diagnoses of metatarsalgia 
more or less contemporaneously with the findings of pes 
planus, the examiner should comment on whether the service 
medical records regarding metatarsalgia suggest any 
aggravation of pes planus during service beyond that which 
would be medically expected as due to the natural progress of 
the disease.  The examiner should also comment on whether it 
is at least as likely as not that the veteran's current pes 
planus disability, if any, is the result of in-service 
aggravation of the disorder.  

With respect to both the hammertoe and pes planus claims, the 
Board notes that the Court has held that when aggravation of 
a nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation [under the provisions of 38 C.F.R. 
3.310(a)].  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  
Here, it does not appear that any medical evidence clearly 
comments on the possibility that the veteran's hammertoes or 
pes planus might not have been incurred or aggravated during 
service, but might be aggravated by a service-connected 
disability, e.g., metatarsalgia.  Thus, the examiner on 
remand should do this.

With respect to the initial evaluation of the veteran's 
service-connected metatarsalgia, the joint motion essentially 
remanded the claim for the Board to reconsider whether 
application of the factors set forth in 38 C.F.R. §§ 4.40, 
4.45 (1998) (functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination), as discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), might warrant a higher evaluation of the 
veteran's service-connected metatarsalgia.  Indeed, a higher 
rating might be warranted by application of DeLuca if the 
metatarsalgia was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5283, 5284 (1998) (malunion or nonunion of 
the tarsal or metatarsal bones, and foot injuries other than 
those listed at Diagnostic Codes 5276-83, respectively).  
(Currently, there is no evidence to suggest that there is any 
neurological or muscular aspect of the metatarsalgia, or that 
any other Diagnostic Code might apply in evaluating that 
disability.)  However, at this point the Board cannot address 
this matter because the medical evidence currently of record 
does not comport with the rating criteria set forth in 
Diagnostic Codes 5283 or 5284, at least when the veteran's 
alleged complaints (including pain and difficulty standing) 
are considered in light of DeLuca.  In any case, the RO has 
not considered application of Diagnostic Codes 5283 or 5284 
in the first instance.  Therefore, a remand is warranted for 
a new VA examination that assesses the functional impairment 
caused by the veteran's metatarsalgia in terms that comport 
with those Diagnostic Codes and the holdings of DeLuca, and 
for readjudication in light of the same.  

Furthermore, in adjudicating the metatarsalgia claim, the RO 
must consider whether staged rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, with respect to all of the remanded claims, the 
Board notes in September 1999, the veteran's attorney 
submitted a copy of a letter from Dr. William Holt, of 
Knoxville, Tennessee, pertaining to Dr. Holt's treatment of 
the veteran for foot disorders beginning in November 1990.  
However, the medical records of such treatment are not in the 
file.  Thus, the RO should take reasonable steps to obtain 
these on remand.  See 38 C.F.R. § 3.159 (1998).

This case is REMANDED for the following actions: 

1.  The RO should contact all 
appropriate sources, to include the 
NPRC, to obtain any existing, additional 
service clinical records and service 
personnel records, to include the 
profile prohibiting him from wearing 
boots (or long standing or marching), as 
he has mentioned.  All records obtained 
should be associated with the claims 
file.  If any requested records are not 
available or the search for any such 
records yield negative results, that 
fact should clearly be documented in the 
claims file.

2.  Thereafter, the RO should write to 
the veteran and his representative and 
inform the veteran of the results of the 
RO's search for his service clinical and 
personnel records, including whether the 
RO has obtained a copy of the profile 
that the veteran said required him not 
to wear boots (or not to stand for long 
periods or march).  The RO should ask 
the veteran to provide the RO with 
copies of any service medical, clinical, 
or personnel records not already 
obtained.  All materials obtained from 
the veteran should be associated with 
the file. 

3.  The RO should obtain any relevant 
outstanding VA or private treatment 
records, to include the records of Dr. 
William Holt, in Knoxville, Tennessee, 
pertaining to Dr. Holt's treatment of 
the veteran for foot disorders, from 
November 1990 to present.  The RO should 
also obtain medical records from any 
other source identified by the veteran.  
The aid of the veteran and his 
representative in securing any private 
medical records identified should be 
enlisted, as needed.  If any medical 
records identified are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

4.  Thereafter, the RO should schedule 
the veteran for a VA podiatry evaluation 
to obtain (a) a medical opinion 
concerning the nature and etiology of 
the veteran's claimed pes planus; (b) 
the etiology of the veteran's bilateral 
hammertoes; and (c) the severity of the 
veteran's service-connected 
metatarsalgia.  The entire claims 
folder, containing all evidence 
pertinent to his appeal, and a complete 
copy of this REMAND, must be provided 
to, and be reviewed by, the examiner.  
It is imperative that, prior to 
formulating any etiologic opinion(s), 
the examiner review the folder, 
particularly the veteran's service 
medical records.  The examiner should 
note that the veteran has reported that 
during service he was placed on 
"profile" and instructed not to wear 
boots (or not to stand for long periods 
or march), and that this contributed to 
his foot problems.  As of this writing, 
there is no service medical record of 
such a "profile," but additional 
service clinical and personnel records 
have been requested in an effort to 
locate the profile, if it exists, and 
the examiner should carefully review the 
file for evidence of such additional 
records.  After examining the veteran 
(to include all appropriate tests and 
studies) and a comprehensive review of 
her claims file, the examiner should 
offer a written opinion addressing the 
following: 

As to the nature and etiology of the 
veteran's claimed bilateral pes planus, 
the examiner should state (a) whether 
the veteran currently has pes planus; 
and, if pes planus is currently 
diagnosed, (b) whether it is at least as 
likely as not that pes planus is the 
result of the veteran's service in the 
military, to include prolonged physical 
activity associated with training; or, 
alternatively, (c) whether it is at 
least as likely as not that any 
currently diagnosed pes planus is a 
congenital or developmental defect, pre-
dating the veteran's service, and, if so 
(d) whether it is at least as likely as 
not that any pes planus was aggravated 
by superimposed disease or injury 
related to his physical training while 
in service, paying particular attention 
to the lack of pes planus found on the 
induction and pre-induction 
examinations, and the subsequent 
findings of pes planus during service 
(including the separation examination).  
The examiner should also comment on (e) 
whether it is at least as likely as not 
that any pes planus disability is due 
(in whole or in part), to the veteran's 
service-connected metatarsalgia; and, if 
the pes planus is due only in part to 
service-connected metatarsalgia (or 
other service-connected disability), (f) 
to what degree the service-connected 
disability has worsened the pes planus 
disability.

If aggravation of a preexisting 
condition is found (regardless of 
whether it is congenital), the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The examiner should 
comment on whether it is at least as 
likely as not that (a) any aggravation 
of the veteran's pes planus during 
service represented a temporary or 
intermittent flare-up, or, if not, then 
(b) whether any increase in disability 
noted during service was due to the 
natural progress of the disease.  The 
examiner should comment on (c) whether 
the service medical records regarding 
metatarsalgia suggest any aggravation of 
pes planus during service beyond that 
which would be medically expected as due 
to the natural progress of the disease.  
The examiner should comment on whether 
it is at least as likely as not that any 
aggravation of the veteran's pes planus 
during service is linked to a current 
pes planus disability, if any.

As to the etiology of the bilateral 
hammertoes, the examiner should state 
(a) whether it is at least as likely as 
not that hammertoes are the result of 
the veteran's service in the military, 
or, alternatively, (b) whether it is at 
least as likely as not that any 
hammertoe disability is due (in whole or 
in part), to the veteran's service-
connected metatarsalgia; and, if the 
hammertoe disability is due only in part 
to service-connected metatarsalgia (or 
other service-connected disability), (c) 
to what degree the service-connected 
disability has worsened the hammertoe 
disability.

As to the severity of the service-
connected bilateral metatarsalgia, the 
examiner should conduct range of motion 
studies of the veteran's feet and any 
other indicated testing, describe all 
symptomatology attributable the 
bilateral metatarsalgia, and indicate 
whether such symptomatology is moderate, 
moderately severe, or severe.  The 
examiner should render specific findings 
regarding objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination, as well as whether, 
and to what extent, the veteran 
experiences functional loss during 
flare-ups of pain and/or weakness of his 
feet (to include with use or upon 
activity) as a result of the service- 
connected disability.  To the extent 
possible, such findings should be 
quantified in terms of additional 
degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  The examiner must 
provide the complete rationale 
underlying any conclusions drawn or 
opinions expressed, citing, where 
necessary, to specific evidence in the 
record, in a typewritten report.

5.  The RO should review the examination 
report to determine whether they are in 
compliance with the directives of this 
REMAND.  If deficient in any manner, the 
deficient report should be returned, 
along with the claims file, for 
immediate corrective action.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  With respect to the 
veteran's claim of entitlement to 
service connection for pes planus, the 
RO's decision should address the 
presumptions of soundness and 
aggravation in light of the lack of pes 
planus on the induction and pre-
induction service medical records, and 
the findings of pes planus reflected by 
subsequent service medical records 
(including the separation examination).  
With respect to both the pes planus and 
hammertoe claims, the RO should consider 
whether 
aggravation of either disorder is 
proximately due to or the result of a 
service-connected disability, such that 
the veteran should be compensated for 
the degree of disability (but only that 
degree) over and above the degree of 
disability existing prior to the 
aggravation [under the provisions of 38 
C.F.R. 3.310(a)].  Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).  In 
adjudicating the metatarsalgia claim, 
the RO must address whether rating in 
excess of 10 percent is warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5283 
or 5284; address application of the 
factors set forth in 38 C.F.R. §§ 4.40, 
4.45, see DeLuca v. Brown, 8 Vet. 
App. 202 (1995); and consider whether 
staged rating is appropriate, see 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

7.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, to 
include evidence submitted since the 
April 1996 Supplemental Statement of the 
Case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with an Order of the 
Court, and to obtain additional development and adjudication.  
No inference should be drawn regarding the final disposition 
of his claims.  The veteran need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

